Order unanimously reversed, with costs, and motion denied. Memorandum: The parties are directed to proceed to arbitration on the issue of whether Mary Taylor was properly evaluated as provided in article XXIII of the collective bargaining agreement between petitioner and respondent (Matter of Central School Dist. No. 2 [Livingston Manor Teachers Assn.] 44 AD2d 876). The scope of the arbitrator’s remedial authority shall be limited in accordance with Red Jacket Cent. School Dist. v Red Jacket Faculty Assn. (45 AD2d 924) and Board of Educ. of Chautauqua Cent. School Dist. v Chautauqua Cent. School Teachers Assn. (41 AD2d 47). (Appeal from order of Monroe Special Term staying arbitration.) Present— Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ.